Case 5:18-cv-01100-BKS-TWD Document 43 Filed 08/19/21 Page 1 of 2




      Name redacted pursuant
       to # [11] Stipulated
         Protective Order
          Case 5:18-cv-01100-BKS-TWD
                                   NameDocument  43 Filed 08/19/21 Page 2 of 2
                                        redacted pursuant
                                                  to # [11] Stipulated            KOOEA f'OS7
                                                    Protective Order              04.00.2021

              L ob'2.t)((-) lt-> 64- � \                                              170!F

                cY ") v- -\'""o ' C::, o.ft8V\(Xft'I. - (j v
                                                                                         8g
                                                                                 (�§-�8UA
                     Seo� SC>� �  I




Q_   b_ � � :i\-_      o\o -�2- ).�,-


                       U.S D.i::S1RlG [OURT
                    JOHN � fJGMl:Jl¼D. fLERK

                              AUG 1 9 2021

                    1ECEIVED
                    � !-'"-    ________....11
